Citation Nr: 0530551	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left hip disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left leg disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and September 2000 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

In a March 2002 decision, the Board denied the veteran's 
claims.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In a January 2003 order, the Court granted a Joint Motion for 
Remand, vacated the Board's decision, and remanded the matter 
to the Board for compliance with the Joint Motion for Remand.  
In June 2003, the Board remanded this matter to comply with 
the Court order.  

The issues of entitlement to a total rating for individual 
unemployability is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder, including degenerative disc and joint disease, 
in August 1998.  Evidence received within the appeal period 
after that decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

2.  A low back disorder; diagnosed as degenerative disc and 
joint disease, lumbosacral strain, and pain syndrome; was 
incurred as the result of an injury during service.

3.  The RO denied entitlement to service connection for a 
left hip and left leg disorders in December 1991.  The 
veteran was notified of this decision in February 1992 and 
did not submit a notice of disagreement.  Thus, the decision 
became final.  

4.  Evidence submitted since the December 1991 rating 
decision denying service connection for left hip and left leg 
disorders is not duplicative or cumulative, and must be 
considered in order to fairly decide the merits of the claim.

5.  The RO denied entitlement to service connection for a 
left shoulder disorder in December 1991.  The veteran was 
notified of this decision in February 1992 and did not submit 
a notice of disagreement.  Thus, the decision became final.  

6.  Evidence received since the RO's previous denial of 
service connection for a left shoulder disorder does not bear 
directly or substantially upon the issue at hand or is 
duplicative or cumulative.


CONCLUSIONS OF LAW

1.  The August 1998 decision denying service connection for a 
low back disorder, to include degenerative disc and joint 
disease is not final.  38 C.F.R. § 3.156(b) (2005). 

2.  A current low back disorder was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The December 1991 rating determination denying service 
connection for a left leg and left hip disorder is final.  
38 U.S.C.A. § 7105(c). 

4.  Evidence received since December 1991 rating 
determination is new and material and the claim for a left 
leg and left hip disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  A left leg or hip disorder was not incurred in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

6.  The December 1991 rating determination denying service 
connection for a left shoulder disorder is final. 38 U.S.C.A. 
§ 7105(c). 

7.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a left shoulder 
disorder has not been received.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Discussions in the July 1999 and September 2000 rating 
determinations, the September 2000 and February 2001 
statements of the case, the February 2001, September 2004, 
and July 2005 supplemental statements of the case, and the 
September 2003 VCAA letter, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statements and 
supplemental statements of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the September 2003 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  Thereafter, the veteran forwarded additional 
evidence in support of his claim.  Moreover, in a March 2005 
statement in support of claim, the veteran requested that the 
claim be processed with the evidence currently of record.  
Thus, the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.

In this case, the RO's July 1999 and September 2000 rating 
determinations came before notification under the VCAA.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice was not prejudicial.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (holding that delayed VCAA notice is 
generally not prejudicial to a claimant.  In the instant 
case, the veteran had the opportunity to provide information 
or evidence substantiating the claims after the September 
2003 notice, and before the case was returned to the Board.

If the veteran had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Under these circumstances, the Board finds that all required 
notice has been provided.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All identified evidence has been obtained, and 
as noted, the veteran has not reported any additional 
evidence.  

The record demonstrates that the veteran has been afforded 
several VA examinations.  The veteran has also submitted the 
report of a private examination that satisfied the 
requirements of an examination.  All available service 
medical records, VA and private treatment records have been 
obtained.  He has not been afforded an examination with 
regard to the left shoulder disability, but VA is not 
required to afford such an examination prior to reopening the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant.

New and Material

A RO decision becomes final if no notice of disagreement is 
received within one year of that decision.  38 U.S.C.A. 
§ 7105(c) (West 2002).

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" for claims to reopen submitted 
prior to August 29, 2001, means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(2005).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within the presumptive 
time period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Low Back

The RO denied service connection for a low back disorder, to 
include degenerative disc and joint disease, in August 1998.  
The veteran was notified of this decision later that month 
and did not submit a notice of disagreement.  The veteran did 
submit additional medical evidence and contentions within the 
one-year appeal period after the August 1998 decision.  

Evidence available to the RO at the time of the prior denial 
included the veteran's available service medical records and 
a buddy statement from K. B., who indicated that he served 
with the veteran and knew of his back problems in service.  

Also available was a February 1993 statement from T. Butler, 
D.C., indicating that he had seen the veteran on eight 
occasions since December 1992.  He had initially been seen 
due to injuries sustained in an automobile accident.  The 
chiropractor observed that the veteran had degenerative disc 
and joint disease throughout his spine.  He noted that the 
veteran had had treatments in the past, but was stable with 
only minimal symptoms until his recent automobile accident.  

In denying service connection, the RO noted that the 
veteran's service medical records were missing as a result of 
a fire at the National Personnel Records Center in 1973.  The 
RO denied the veteran's claim on the basis that the evidence 
of record failed to establish any relationship between any 
current low back disorder and the veteran's period of 
service.  

Evidence received subsequent to the August 1998 rating 
determination includes an April 1999 statement from M. Manis, 
M.D., indicating that the veteran reported that he sustained 
an injury while he was in Korea and that he had had back 
problems and pain since then.  

Also added to the record was a June 1999 statement from Dr. 
Butler, which noted that the veteran reported injuring his 
back while unloading laundry in Korea in 1955.  Dr. Butler 
indicated that the veteran's current findings were consistent 
with an old injury with years of wear and tear superimposed.  

In an undated statement, received in November 2000, the 
veteran's VA physician indicated that the veteran had been 
under his care for chronic back and leg pain.  He noted that 
the veteran reported an injury in 1965, while in the service.  
The VA physician stated that it was very possible that the 
veteran's chronic back problems began in service, although it 
was not likely that an injury caused the pain that he now 
chronically suffered from.  He noted that the most likely 
cause of the veteran's chronic back pain was arthritis and 
not an old injury.  

In a September 2004 report, D. Martin, M.D., indicated that 
he had examined the veteran in his office, taken the 
veteran's history, and reviewed his medical records.  He 
noted that the history was significant in that the veteran 
sustained an acute lumbosacral strain while in service in 
1955.  He observed that the veteran had had progressive low 
back and left lower extremity problems since that time.  He 
noted that the veteran sustained his injury while lifting 
laundry without assistance.  The veteran reported that the 
bags of laundry weighed between 75 and 200 lbs.  He indicated 
that the following day he noticed back pain and was unable to 
get out of bed.  He stated that he reported to sick call and 
that the physician diagnosed an acute low back strain.  The 
veteran indicated that he was given pain medication and put 
on light duty.  He stated that he eventually was returned to 
regular duty.  

Dr. Martin indicated that the veteran had had progressive low 
back pain radiating to the left leg since that time.  He 
observed that the veteran had seen many physicians over the 
years.  He further noted that the veteran "still continued 
to hurt."  Dr. Martin stated that it was his opinion that 
the veteran's back and left leg problems were related to an 
injury sustained in Germany in 1955, and that he should be 
considered for service connection for these conditions.  The 
pertinent diagnoses were (1) acute lumbosacral strain 
sustained in 1955, (2) chronic lumbosacral strain secondary 
to diagnosis number one; and (3) degenerative joint disease 
of the lumbosacral spine.

Evidence received within the appeal period after the August 
1998 rating determination reports for the first time, a 
continuity of low back symptoms from the time of service to 
the present.  This is new evidence and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  As such this evidence is new and material.

New and material evidence received during the appeal period 
will be considered to have been received in conjunction with 
the claim that was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156(b).  It has the effect of 
preventing the rating decision from becoming final.  Muehl v. 
West, 13 Vet App 159 (1999).  Thus, the August 1998 decision 
did not become final.

Turning to the merits of the claim, the Board notes that most 
of the veteran's service medical records are missing.  He is, 
however, competent to report in-service back injuries.  
38 C.F.R. § 3.159(a)(2) (2005).  Evidence against finding a 
low back injury in service includes the negative service 
separation examination.  On the other hand the veteran has 
reported that he received treatment within approximately one 
year of service, and reported an earlier history of back 
symptoms when seen by the chiropractor in 1993.  The evidence 
is in relative equipoise on the question of whether the 
veteran had a back injury in service.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports a finding of a back injury in service.  
38 U.S.C.A. § 5107(b).

The evidence is not in dispute on the question of whether the 
veteran has a current back disability.  All competent 
evidence is that he has degenerative disc and joint disease 
of the lumbosacral spine.

The evidence includes the September 2004 report from Dr. 
Martin relating the veteran's current low back disorders, 
including chronic lumbosacral strain and degenerative joint 
disease of the lumbosacral spine, to his period of service.  
This opinion was the product of an examination, a review of 
the medical record and the veteran's history.  There is no 
opinion against that of Dr. Martin, although the veteran 
apparently reported at one point that his injury occurred in 
Korea rather than Germany.  The Board finds, that the 
evidence is in favor of a conclusion that the current back 
disabilities are related to an in-service injury.

The evidence is, therefore in favor of the grant of service 
connection for a low back disability, diagnosed as 
degenerative joint and disc disease, strain, and pain 
syndrome of the lumbosacral spine. 


Left Hip and Left Leg

The RO denied service connection for a left leg and left hip 
disorder in December 1991.  The veteran was notified of this 
decision in February 1992 and did not appeal.  Thus, the 
decision became final.  

Evidence before the RO included the veteran's service 
separation examination, VA treatment records, and the 
veteran's testimony at a May 1990 hearing.  The basis for the 
RO's denial was that there was no medical evidence relating 
the veteran's left hip and leg disorders to his period of 
service, and that new and material evidence had not been 
submitted to reopen the Board's denial of service connection 
for these disorders in April 1991.

Evidence received subsequent to that time includes VA 
treatment records, the testimony of the veteran at his 
February 2001 hearing, and the September 2004 report from Dr. 
Martin.  

At his February 2001 hearing, the veteran testified about the 
injuries he sustained as a result of lifting the laundry bags 
in 1955.  He also testified as to the treatment he had 
received over the years with regard to his left hip and left 
leg.  

As noted above, the veteran was seen by Dr. Martin in 
September 2004.  Dr. Martin indicated that he reviewed the 
veteran's medical records and the history provided by the 
veteran.  Following an examination, Dr. Martin concluded that 
the veteran's left leg problems were related to injuries he 
sustained in service in 1955.  

The Board finds that the evidence added to the record since 
the September 1991 rating determination directly addresses 
the issues on appeal.  The basis for the previous denial was 
that there was no evidence linking any left leg or hip 
disorder to the veteran's period of service.  The evidence 
received subsequent to the August 1998 determination includes 
the September 2004 report from Dr. Martin relating the 
veteran's current left lower extremity disorders to his 
period of service.  

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).

Throughout this appeal the veteran has made arguments, and 
has had the opportunity to submit evidence and testimony, on 
the merits of the claim.  He is therefore, not prejudiced by 
the Board's consideration of his reopened claim on the 
merits.  Curry v. Brown, 7 Vet App 59 (1994); Bernard v. 
Brown, 4 Vet App 384 (1993).

As just discussed, there is competent evidence of an in-
service injury, and of a link between that injury and lower 
extremity symptoms.  The remaining question is whether the 
veteran has a current left hip or leg disorder independent of 
the now service connected back disability.

The veteran is competent to report current symptoms in the 
left lower extremity.  He is not competent, however, to 
diagnose a current disability.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While Dr. Martin did attribute current 
left leg disability to an in-service injury, the only lower 
extremity disability identified on the examination was 
lumbosacral strain, degenerative disc and joint disease in 
the lumbosacral spine, and pain syndrome related to 
lumbosacral strain.  The Board has granted service connection 
for these disabilities.   

Dr. Martin did not identify a left hip or leg disability 
independent of the service connected low back disability.  
None of the other medical evidence identifies such a 
disability.  Thus, all the competent evidence is to the 
effect that there is no independent disability of the left 
hip or leg.  Because the evidence is against a finding of 
current left hip or leg disability other than that related to 
the service connected back disability, the evidence is 
against the claim, and it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet App 49 (1990).

Left Shoulder

A review of the record reveals that the RO denied service 
connection for a left shoulder disorder in December 1991.  
The veteran was notified of this decision in February 1992 
and did not appeal.  Thus, the decision became final.  
Evidence before the RO included the veteran's service 
separation examination, VA treatment records, and the 
testimony of the veteran at his May 1990 personal hearing.  

As noted above, the veteran's service medical records, with 
the exception of his service separation examination, are 
missing.  In January 1989, the veteran filed a claim for 
service connection for a left shoulder, indicating that he 
sustained an injury to his left shoulder while lifting 
laundry bags.  

At the time of his May 1990 hearing, the veteran testified as 
to the injury he sustained while lifting the laundry bags and 
the pain he experienced between his shoulder blades.  The 
veteran stated that he sought treatment for his shoulder 
beginning in 1962.  VA treatment records for the period 
covering from April to July 1990 revealed that the veteran 
was seen with complaints of shoulder discomfort.  

In an October 1990 statement, an individual who served with 
the veteran indicated that he veteran sustained an injury to 
his shoulders when lifting laundry bags.  

In denying service connection for a left shoulder disorder, 
the RO found that the evidence did not demonstrate that he 
had a left shoulder disorder related to service.  The RO 
stated that the veteran had not submitted new and material 
evidence to since the denial of service connection by the 
Board in April 1991.  

Evidence received subsequent to the December 1991 decision 
includes VA treatment records; the results of an April 1999 
VA examination, which demonstrated no limitation of motion of 
the shoulders; the June 1999 statement from Dr. Butler noting 
the 1955 in-service injury reported by the veteran; a May 
2000 outpatient treatment record, wherein the veteran noted 
having left shoulder pain since service; and the testimony of 
the veteran as to the treatment he received following the 
injury he sustained in service as a result of lifting the 
laundry bags.  

As noted above, the RO previously denied the veteran's claim 
on the basis that new and material evidence had not been 
submitted demonstrating a relationship between any current 
left shoulder disorder and the veteran's period of service.  

The VA treatment records received subsequent to the decision 
reveal complaints of left shoulder pain.  They do not provide 
a link between any current disorder and the veteran's period 
of service.  The testimony of the veteran is essentially 
cumulative of information known at the time of the prior 
denial.  Moreover, neither the testimony of the veteran nor 
any statement provided by individuals who served with the 
veteran or who saw the pain experienced by the veteran would 
be sufficient to provide the necessary medical link between 
any current left shoulder disorder and the veteran's period 
of service as they are not competent to provide such a 
medical opinion.  Grottveit v. Brown; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In sum, there has been no evidence 
submitted since the prior RO decision that is new and 
material to warrant the reopening of the claim of entitlement 
to service connection for a left shoulder disorder.

ORDER

Service connection for a low back disorder, to include 
degenerative disc and joint disease, lumbosacral strain and 
pain syndrome is granted.

The petition to reopen the claim of entitlement to service 
connection for a left leg and a left hip disorder is granted.

Service connection for a left leg or hip disorder is denied.

The petition to reopen a claim for service connection for a 
left shoulder disorder is denied.


REMAND

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the veteran's service-connected 
disability has on his ability to work. 38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2005).

In view of the Board's decision granting service connection 
for a low back disability, it is necessary for an agency of 
original jurisdiction to determine the percentage evaluation 
for that disability, and to obtain an opinion as to the 
impact of the disability on the veteran's employability.

Accordingly, this matter is remanded for the following:  

1.  The AMC or RO should schedule the 
veteran for orthopedic and neurologic 
examinations to determine the impact of 
the current low back disabilities on the 
veteran's ability to maintain gainful 
employment.  The claims folder must be 
made available and be reviewed by the 
examiner.  The examiner(s) is(are) 
requested to render the following 
opinion:  Does the veteran's low back 
disability preclude employment consistent 
with his education and occupational 
experience?  The examiner(s) should 
provide a rationale for the opinion(s).

2.  The AMC or RO should readjudicate the 
claim for TDIU, including if the veteran 
does not meet the percentage requirements 
of 38 C.F.R. § 4.16(a), whether referral 
for extraschedular consideration is 
warranted.  If the claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


